Citation Nr: 1015894	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-24 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for migraine headaches. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a rating in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 
1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2005 and October 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, that 
denied the benefit sought on appeal.  The Veteran appealed 
those decisions, and the case was referred to the Board for 
appellate review.  

In July 2007 the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that proceeding is of record.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus, entitlement to service connection 
for headaches, and the issue of entitlement to a rating in 
excess of 50 percent for service-connect posttraumatic stress 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  An October 1982 rating decision denied service connection 
for migraine headaches.  The Veteran did not appeal the 
rating decision and it is now final.

2.  The evidence associated with the claims file subsequent 
to the October 1982 rating decision relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for migraine headaches.  

3.  A May 1972 rating decision denied service connection for 
hearing loss.  The Veteran did not appeal that rating 
decision and it is now final.

4.  The evidence associated with the claims file subsequent 
to the May 1972 rating decision relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim for 
service connection for hearing loss.


CONCLUSIONS OF LAW

1.  The October 1982 rating decision which denied service 
connection for migraine headaches is final.  38 U.S.C. § 4005 
(1982); 38 C.F.R. §§ 3.104(a), 19.129(a) (1982); currently, 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § § 3.104, 20.1103 
(2009).

2.  The evidence received subsequent to the October 1982 
rating decision is new and material and the claim for service 
connection for migraine headaches is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The May 1972 rating decision which denied service 
connection for hearing loss is final.  38 U.S.C. § 4005 
(1972); 38 C.F.R. §§ 3.104(a), 19.129(a) (1971); currently, 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § § 3.104, 20.1103 
(2009).

4.  The evidence received subsequent to the May 1972 rating 
decision is new and material and the claim for service 
connection for hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for hearing loss and for 
migraine headaches was previously denied by the RO in rating 
decisions dated in May 1972 and October 182 respectively.  
Service connection was denied for hearing loss because there 
was no evidence of a current disability, and was denied for 
headaches because of no evidence of current treatment for 
headaches, and no complaints of headaches in service.  
Decisions of the RO are final, if not appealed 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § § 3.104, 20.1103 (2009) and 
may be reopened only by the submission of new and material 
evidence.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  "New" evidence means 
evidence "not previously submitted to agency 
decisionmakers"  38 C.F.R. § 3.156(a) (2009).  "Material" 
evidence means "evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim".  Id.  In order to 
be "new and material" evidence, the evidence must not be 
cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Evidence presented following the previous denials includes 
some VA treatment records, several VA examination reports, 
and the Veteran's testimony before the Board in July 2007.  
The Veteran had combat service in Vietnam as evidenced by his 
Combat Infantryman's Badge (CIB).  He testified that he was 
exposed to loud noises in service in firefights, by exposure 
to artillery and .50 caliber machine guns.  He also testified 
that he currently experiences difficulty hearing.  This 
testimony is presumed credible for purposes of reopening his 
claim.  The Veteran also testified that he was hit on the 
head while in Vietnam.  While this incident did not happen 
directly in combat, the Veteran did testify that his only 
treatment was at an aid station and that he was not sent to 
receive more thorough treatment because his unit could not 
spare him from combat.  The Board finds this is consistent 
with the conditions of service.  The Veteran testified he 
currently experiences headaches and that he has done so since 
service.  This evidence is sufficient to reopen his claims of 
entitlement to service connection for hearing loss and 
migraine headaches.  This evidence is not cumulative or 
redundant of the evidence of record at the time of the last 
prior final denials, and this evidence raises a reasonable 
possibility of substantiating the claims for service 
connection.  So, this evidence is both new and material and 
the claims will be reopened.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify the Veteran of information and evidence 
necessary to substantiate the claim and redefined its duty to 
assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2009).  Given the favorable disposition of the 
action here, which is not prejudicial to the Veteran, the 
Board need not assess VA's compliance with the VCAA in the 
context of this jurisdictional issue.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Since the claims of service connection for hearing loss and 
migraine headaches are being reopened, the merits of those 
issues must be addressed.  Before proceeding to the merits, 
further development is necessary, which will be addressed in 
the Remand portion of this decision.  


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the Veteran's claims for 
service connection for hearing loss and migraine headaches is 
granted.


REMAND

The Veteran has also claimed entitlement to service 
connection tinnitus and entitlement to a rating in excess of 
50 percent for service-connected posttraumatic stress 
disorder (PTSD).  The Board finds that additional development 
is necessary with respect to these claims.  As well as the 
claims for service connection for hearing loss and migraine 
headaches.  Accordingly, further appellate consideration will 
be deferred and this matter is remanded to the RO/AMC for 
further action as described below. 

With regard to the Veteran's hearing loss and tinnitus, the 
Veteran claims that he suffers from these conditions because 
of noise exposure in service.  In order to establish service 
connection for a claimed disability, the facts, as shown by 
evidence, must demonstrate that a particular disease or 
injury resulting in a current disability was incurred during 
active service, or, if preexisting active service, was 
aggravated there.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Competent medical evidence has been presented indicating that 
the Veteran currently has bilateral hearing loss and 
tinnitus.  In addition, there is convincing evidence that the 
Veteran had significant noise exposure in service, 
particularly combat exposure.  The Board also notes that to 
date, the Veteran has not been afforded a VA examination in 
connection with his claims for hearing loss and tinnitus.  

The evidence of record is insufficient for the Board to 
render a decision on the claims for service connection for 
bilateral hearing loss and tinnitus.  Additional development 
of the medical evidence and adjudication on these bases is 
therefore indicated.  The above considerations require 
further investigation by medical professional, inasmuch as 
the Board is prohibited from substituting its own 
unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examination where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993). 

With regard to the Veteran's service-connected posttraumatic 
stress disorder (PTSD), the claims file reflects that the 
Veteran is currently assigned a 50 percent rating.  The 
Veteran essentially contends that the current evaluation for 
his PTSD does not accurately reflect the severity of that 
disability.  During his July 2007 hearing before an Acting 
Veterans Law Judge the Veteran indicated that his PTSD is 
worse than was indicated by his June 2004 VA examination, 
more than 5 years ago. 

The United State Court of Appeals for Veterans Claims (the 
Court) has held that where a Veteran claims that a disability 
is worse than when previously rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Because the 
Veteran claims that his PTSD has worsened, and because there 
appears to be some support for the Veteran's contentions, the 
Board finds that a new examination is necessary to reach a 
decision on this claim.

In addition, there is some confusion as to whether all the 
Veteran's VA treatment records have been associated with his 
claims file.  In July 2007 the Veteran's representative 
indicated that there were medical records from the Clarksburg 
VA Medical Center dated from June 2004 to November 2006 and 
consisting of 70 pages.  The claims file does contain 
treatment records dating back to June 2004, but does not have 
treatment records for any time after June 2006.  The RO 
should therefore obtain any and all treatment records not 
already associated with the Veteran's claims file. 

With respect to migraine headaches, the Veteran testified 
that he was treated at the Chillicothe, Ohio, VA medical 
center shortly after service and he also testified that his 
private physician, Dr. Ernest Miller, has treated him for 15 
years for headaches.  The RO should make attempts to obtain 
that evidence, and, if there is medical evidence of 
headaches, should schedule an examination to determine the 
etiology of those headaches.

For the reasons stated above, and in order to give the 
Veteran every consideration with respect to the present 
appeal, further development of the case is necessary.  This 
case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and inquire whether he has undergone any 
treatment for his hearing loss, tinnitus 
or PTSD since November 2005.  If the 
Veteran indicates that he has received any 
treatment or evaluation, the RO/AMC should 
obtain and associate those records with 
the claims file.

2.  The RO/AMC should obtain all available 
treatment records from the VA Medical 
Center (VAMC) in Clarksburg, West 
Virginia, dated from June 2004 to December 
2004, and dated from June 2006 to the 
present.

3.  The RO/AMC should obtain all available 
treatment records from the VAMC in 
Chillicothe, Ohio, dated from February 
1971 to the present.

4.  The RO/AMC should contact the Veteran 
and obtain an address for his family 
physician, Dr. Ernest Miller, and an 
appropriate release form, and then obtain 
all available treatment records from Dr. 
Miller.

5.  The Veteran should be afforded a VA 
examination to determine whether or not 
the Veteran currently has hearing loss and 
tinnitus.  The claims folder should be 
made available to and be reviewed by the 
examiner before the examination.  The 
examiner is directed to determine whether 
either of those conditions are at least as 
likely as not (50 percent probability or 
more) to be related to service.  The 
examiner is reminded that the Veteran saw 
combat in Vietnam and the Board has 
determined that he was, in fact, exposed 
to loud noises in the form of weapons fire 
including artillery and .50 caliber 
machine guns.  A rationale for the 
opinions offered should be included in the 
report provided.

6.  The Veteran should be afforded an 
examination to determine the severity of 
his PTSD.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and following this 
review and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
veteran's PTSD in detail.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
psychological principles involved would be 
of considerable assistance to the Board.  
The claims file should be made available 
to the examiner for review.

7.  If the medical records obtained show 
treatment for headaches, the Veteran 
should be afforded an examination to 
determine the nature and etiology of those 
headaches.  The examiner should perform 
all indicates tests and studies and is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the Veteran's headaches are related 
to service.  The examiner should review 
the entire claims file before providing an 
opinion and should indicate that he has 
reviewed the file in his or her report.  A 
complete rationale must be provided for 
any opinion offered.

8.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefits sought are not 
granted the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


